DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 6 were amended in the Amendment filed on November 22, 2021. 
Claims 1, 2, and 5-9 are currently pending and under examination, of which claim 1 is an independent claim. 

Response to Amendment
The Replacement Sheets of the Drawings have been considered.  The objection to the Drawings is hereby withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
In light of the substantive amendments made to the independent claim 1 clarifying that “Step 7 (S107), adjusting the floor-standing fan and the cabinet-type air conditioner based on the comparison result so that a comfortable indoor thermal environment suitable for a human body is obtained; and Step 8 (S108), re-identifying the current indoor environmental parameters by sensing the indoor thermal environment using the temperature and humidity sensor or the temperature and humidity meter, and re-comparing the current indoor environmental parameters with the input/output database, and then re-adjusting the floor-standing fan and the cabinet-type air conditioner so that the comfortable indoor thermal environment suitable for the human body 
On page 19 of the Amendment, it is argued that “Applicant submits that the Examiner has failed to show that fan speed, fan wall, and cooling airflow of IRC unit meet the claimed limitations of outlet wind speed position of fan, and supply air temperature air supply wind speed of cabinet-type air conditioner. Accordingly, the rejection of claim 1 under 35 U.S.C. §103 over the cited references fails to consider each and every limitation of the claim and show how they are met by the prior art.”  However, no reasons are provided to support such contention.  The Office respectfully disagrees with such contention.  The previous Non-Final Office Action clearly explained that Obinelo describes in Paragraph [0096] (“The CFD circuit 213 can use boundary conditions and closure equations to solve the conservation equations... In an example, a boundary condition can be based on an operating characteristic of one or more air movers in the HVAC or other air-handling system 240, such as fan speed information.”, in Paragraph [0024], Obinelo describes a “prioritization scheme can be based on values of sensitivity coefficients corresponding to the various sensor units, such as to determine which HVAC unit or other air-handling system can be most efficiently and effectively used to influence a particular location.”   Furthermore, Obinelo describes in Paragraph [0097] (“... one or more components of the HVAC or other air-handling system 240, for example ... a fan wall... located within the environment.” Obinelo describes in Paragraph [0127] that the “SPA module can be used to identify a failed or failing CRAC unit...for a location in the model environment or for an equipment asset in the environment.” and in Paragraph [0055] explains that “…a CRAC unit can include a small chiller, such as approximately the same size as an equipment rack unit, and can 
Obinelo describes in Paragraph [0123] “The SPA module can use a CFD model of an environment to drive, in turn, each air-handling unit and equipment asset in the environment through its operating range ... Some of the parameters that can be considered by the SPA include (1) a supply temperature of each CRAC unit serving the environment, (2) a volumetric flow rate of each air mover in the environment, (3) an ON/OFF setting of each air mover in the environment, (4) a chilled water temperature or a chilled water flow rate, (5) an ambient temperature (for systems equipped with a water-side or an air-side economizer), (6) an ambient relative humidity (for systems equipped with a water-side or an air-side economizer), or (7) an equipment asset heat load.”  The Office construes the supply temperature from the CRAC unit or the IRC unit (“cabinet-type air conditioner”) to read on “a supply air temperature”. Lastly, Obinelo describes in Paragraph [0055] that “cooling airflows from CRAC or IRC units are represented by arrows with solid-line tails, and return airflows to the CRAC or IRC units are represented by arrows with dashed-line tails.” Thus, the Office construes the volumetric flow rate of each air mover in the environment or the cooling airflow from the IRC unit (“cabinet-type air conditioner”) to read on “air supply wind speed”.  In view of the foregoing, the combination of Alizadeh and Obinelo teaches “Step 1 (S101), setting an outlet wind speed UF of the floor-standing fan, a position XF Of the floor-standing fan, a supply air temperature TA of the cabinet-type air conditioner, and an air supply wind speed UA of the cabinet-type air conditioner”.  The contentions made in the Amendment are not deemed persuasive.
 Applicant’s remaining arguments with respect to the amended features of independent claim 1 to over the 35 USC 103 rejection have been considered but are moot because the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh M, Sadrameli SM. Numerical modeling and optimization of thermal comfort in building: central composite design and CFD simulation. Energy and Buildings. 2018 Apr 1;164:187-202. (“Alizadeh”) in view of US Patent Publication No. 2015/0134123 A1 to Obinelo (“Obinelo”), view of US Patent Publication No. 2017/0051934 A1 to Verhoeven et al. (“Verhoeven”), in view of US Patent Publication No. 2004/0133406 A1 to Ozeki et al. (“Ozeki”), and further in view of CN201710861346A to Li et al. (“Li”).
Regarding independent claim 1, Alizadeh teaches:
Regarding independent claim 1, Alizadeh teaches:
A multi-mode and low-energy indoor thermal conditioning method…, comprising: Alizadeh: Abstract (“Airflow characteristics of ceiling fan and its effect on the thermal comfort...”) Alizadeh: Page 200, second column, section 3.5 (“...optimizing the two mentioned factors (thermal comfort and operating cost)...”) Alizadeh: Page 201, first column, section 4 (“Response surface method with central composite design was used to investigate the effect of 
…
Step 2 (S102), detecting … environmental parameters comprising an indoor temperature, outdoor temperature, an indoor humidity, an outdoor humidity, and an indoor wall temperature; Alizadeh: Page 194, second column, section 3.2.2 (“Air velocity, temperature, and relative humidity distribution were presented in Fig. 8, where the ceiling fan speed was different in each case.”) [FIG. 8 (Page 193) illustrates distributions of temperature on mid-pane below the fan and distribution of relative humidity on mid-plane below the fan.  The temperature and humidity distributions read on “indoor temperature” and “indoor humidity”, respectively.] Alizadeh: Page 191, Table 3, and Page 197, FIG. 13 [The outdoor air temperature and relative humidity read on “outdoor temperature” and “outdoor humidity”, respectively.] Alizadeh: Page 190, Table 1, and Page 191, FIGS. 3 and 4 [Table 1 illustrates the boundary conditions with respect to the walls including temperature, which reads on “indoor wall temperature”.]
…
Step 3 (S103), establishing a human thermal comfort evaluation model based on a temperature, a humidity, an air flow rate, an average radiation temperature in an indoor human activity area; Alizadeh: Page 188, second column, section 1 (“The objective of this study is to optimize thermal comfort in a room which includes the rotation speed, blade pitch, inlet air temperature and humidity. PMV index was selected as the response factor of optimization. Response surface method with central composite design (CCD) has been used in the optimization process. To link CFD and RSM, a VB script was written on visual studio that Alizadeh: Page 189, second column, section 2.2 (“Thermal comfort model - To predict appropriate thermal conditions Predicted Mean Vote (PMV) model...”) Alizadeh: Page 189, first column, section 2.1 and FIG. 1 (“The boundary conditions are listed in Table 1.”) Alizadeh: Page 189, second column, section 2.2 and Page 190, first column, section 2.2 (“
    PNG
    media_image1.png
    83
    445
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    194
    671
    media_image2.png
    Greyscale
”) Alizadeh: Page 191, first column, section 2.3 (“The air velocity’s measured at different direction generated by ceiling fan was used to validate numerical results.”) [The optimization of the thermal comfort in a room for the CFD model, which includes inlet air temperature and humidity, reads on “the human thermal comfort evaluation model is established based on a temperature, a humidity... in an indoor human activity area”.  The boundary condition including velocity and the air velocity measured within the room shown in FIG. 1 reads on “an air flow rate...in an indoor human activity area”. The mean temperature Tr (see Nomenclature on page 188, first column of Alizadeh) in the PMV equation reads on “an average radiation temperature”.]
Step 5 (S105), establishing an input/output database by taking the each set of parameters in the input database as an input and the thermal regulation scheme as an output; Alizadeh: Page 191, second column, section 2.4 (“CCD Response surface methodology (RSM) was utilized to study the impact of different variables on ceiling fan performance. The method considers 5-level, 4-factor design to evaluate the effect of the selected factors on PMV value. The high and low ranges are selected on the basis of some screening tests together with ), Fan speed (B), out-door air temperature (C), and Relative humidity (D) were selected as independent variables, PMV was considered as the dependent variable (responses). The fan model consists of 3 blades. All the three blades are at 120° apart from each other. The variables and levels used in the RSM are listed in Table 3.”) Alizadeh: Page 196, second column, section 3.3.1 (“ANOVA based on CCD was developed to obtain the model significance and fitness. It also determines the individual variable effects and interactions between the factors on PMV. The significance of the factors in ANOVA were regarded only when the p -values becomes less than .1. The results for the proposed quadratic model were listed in Table 4.”) Alizadeh: Page 196, second column, section 3.3.1 (“The Model F-value of 21.42 indicates the significance of model...Based on the ANOVA table, factors including A, B, C, D [pitch, speed, air temperature, and humidity, respectively] and all the interactions are considered to be statistically significant.”) [Table 4 recording the indoor parameters including pitch, humidity, and air speed reads on “establishing an input/output database”.  The 4 variables included in Tables 3 and 4 (top part) including pitch, speed, temperature, and humidity read on “taking the each set of parameters in the input database as an input”.  The different levels in Table 3, each with corresponding pitch, speed, temperature, and humidity values read on “the thermal regulation scheme”. The relationship illustrated between pitch, speed, temperature, and humidity of Table 4 (AB, AC, AD, BC, BD, CD, etc.) reads as “the thermal regulation scheme as an output”.]
Step 6 (S106), identifying current indoor environmental parameters… and comparing the current indoor environmental parameters with the input/output database to obtain a comparison result; Alizadeh: Page 194, second column, section 3.2.2 (“Air velocity, Alizadeh: Page 195, second column, section 3.2.2 (“...higher speed increases temperature and makes it pattern uniform inside the room, higher temperature results in lower relative humidity.”) Alizadeh: Page 196, second column, section 3.3.1 (“ANOVA based on CCD was developed to obtain the model significance and fitness. It also determines the individual variable effects and interactions between the factors on PMV. The significance of the factors in ANOVA were regarded only when the p -values becomes less than .1. The results for the proposed quadratic model were listed in Table 4...Based on the ANOVA table, factors including A, B, C, D [pitch, speed, air temperature, and humidity, respectively] and all of the interactions are considered statistically significant.”) Alizadeh: Page 198, first column, section 3.3.1 (“Based on these results, one can judge that quadratic developed model captures the correlation between the responses and process variables successfully.”) Alizadeh: Page 189, first column, section 2.1 and FIG. 1 (“The boundary conditions are listed in Table 1.”) [The air speed, temperature and humidity distribution (boundary conditions) inside the room read on “identifying current indoor environmental parameters”.  The effects and interactions or the correlation between the factors listed on Table 4 based on the boundary conditions read on “comparing the current indoor environmental parameters” and Table 4 recording the process variables and responses reads on “with the input/output database”.  The responses read on “to obtain a comparison result”.]
Step 7 (S107), adjusting the …fan and the … air conditioner based on the comparison result so that a comfortable indoor thermal environment suitable for a human body is obtained; and Alizadeh: Page 187, second column, Introduction (“…upgrade HVAC performance and increase energy saving potential.”) Alizadeh: Page 199, first column, section Alizadeh: Page 200, second column, section 3.5 (“...the optimum value of PMV was obtained through numerical optimization in conjunction with CCD RSM... One of the predicted optimal values for the warm-humid climate zones (maximum temperature of 36 °C and humidity of 80%) were as follows: A = 5.75 °, B = 99 rpm, C = 36 °C and D = 73.3% to achieve maximum thermal comfort level of −0.532 as shown in Fig. 17 with the overall desirability of 1.”) Alizadeh: Page 201, first column, section 3.5 (“Fig. 18 shows PMV vectors inside the room at optimum condition.”) Alizadeh: Page 188, second column, section 1 (“The script can solve the CFD model recursively for a set of design points, and create a response surface that user could then use…” which reads on “for a human body”.) [The optimal values obtained for the warm-humid climate zones reads on “determining current optimal thermal regulation mode”. The fan and upgrade HVAC performance reads on “the…fan and the…air conditioner”. The optimal values A = 5.75 °, B = 99 rpm, C = 36 °C and D = 73.3% to achieve maximum thermal comfort level reads on “adjusting each indoor thermal conditioning equipment based on the comparison result so that a comfortable indoor thermal environment ...is obtained”.]
Alizadeh does not expressly teach, “...based on a ... fan and a cabinet-type air conditioner for an intelligent building, comprising: Step 1 (S101) setting an outlet wind speed UF of the ... fan, a position XF of the ... fan, a supply air temperature TA of the cabinet-type air conditioner, an air supply wind speed UA of the cabinet-type air conditioner; Step 2 (S102), detecting, by a temperature and humidity sensor or a temperature and humidity meter installed indoors or outdoors, ... Step 4 (S104), performing a numerical simulation using a Computational Fluid Dynamics (CFD) model to determine a thermal regulation scheme when each set of parameters in an input database is used as a thermal boundary condition;…Step 6 (S106), identifying current Obinelo describes a computational fluid dynamics (CFD) used for modeling environment characteristics and for controlling instrumentation in sensitive environments, such as in an office building, datacenter, hospital, enclosed arena, airport, or other environment. Obinelo teaches:
...based on a ... fan and Obinelo: Paragraph [0075] (“The HVAC or other air-handling system 240 can include a fluid mover configured to physically influence or move air in an environment, such as using one or more fans, ducts, or vents.”) a cabinet-type air conditioner for an intelligent building, comprising: Obinelo: Paragraph [0055] (“An air conditioner unit can be located in-line with an equipment rack row... Such CRAC units are sometimes referred to as in-row cooler (IRC) units positioned adjacent to racks of equipment assets. FIG. 1 illustrates first and second IRC units 121 and 122.” Which reads on “cabinet-type air conditioner”)
Step 1 (S101) setting an outlet wind speed UF of the ... fan, Obinelo: Paragraph [0096] (“The CFD circuit 213 can use boundary conditions and closure equations to solve the conservation equations... In an example, a boundary condition can be based on an operating fan speed information.”) a position XF of the ... fan, Obinelo: Paragraph [0024] (“A prioritization scheme can be based on values of sensitivity coefficients corresponding to the various sensor units, such as to determine which HVAC unit or other air-handling system can be most efficiently and effectively used to influence a particular location.”) Obinelo: Paragraph [0097] (“... one or more components of the HVAC or other air-handling system 240, for example ... a fan wall... located within the environment.”) Obinelo: Paragraph [0127] (“The SPA module can be used to identify a failed or failing CRAC unit...for a location in the model environment or for an equipment asset in the environment.”) a supply air temperature TA of the cabinet-type air conditioner, Obinelo: Paragraph [0055] (“…a CRAC unit can include a small chiller, such as approximately the same size as an equipment rack unit, and can be located alongside one or more racks. Such CRAC units are sometimes referred to as in-row cooler (IRC) units positioned adjacent to racks of equipment assets.”) Obinelo: Paragraph [0123] (“The SPA module can use a CFD model of an environment to drive, in turn, each air-handling unit and equipment asset in the environment through its operating range ... Some of the parameters that can be considered by the SPA include (1) a supply temperature of each CRAC unit serving the environment, (2) a volumetric flow rate of each air mover in the environment, (3) an ON/OFF setting of each air mover in the environment, (4) a chilled water temperature or a chilled water flow rate, (5) an ambient temperature (for systems equipped with a water-side or an air-side economizer), (6) an ambient relative humidity (for systems equipped with a water-side or an air-side economizer), or (7) an equipment asset heat load.”) [The supply temperature from the CRAC unit or the IRC unit (“cabinet-type air conditioner”) reads on “a supply air temperature”.] an air supply wind speed UA of the cabinet-type air conditioner; Obinelo: Paragraph [0055] (“In the example of Obinelo: Paragraph [0123] [As described above.] [The volumetric flow rate of each air mover in the environment or the cooling airflow from the IRC unit (“cabinet-type air conditioner”) reads on “air supply wind speed”.]
Step 2 (S102), detecting, by a temperature and humidity sensor or a temperature and humidity meter installed indoors or outdoors, Obinelo: Paragraph [0122] (“…the processor circuit 210 includes a System Performance Analyzer (SPA) module that can use information from the sensor array 220, … with data from a CFD model, to generate a system model that can be applied for (a) optimizing the energy efficiency of the system, and (b) projecting system performance under postulated scenarios.”) Obinelo: Paragraph [0074] (“A sensor in the sensor array 220 can be configured to receive environment characteristic information and, in response, generate an analog or digital data signal that can be transmitted to the processor circuit 210 or to another destination. In an example, a sensor includes a thermal imaging camera that can receive temperature (relative or absolute) information. In an example, a sensor includes a moisture sensor such as configured to generate a signal indicative of a relative humidity or other moisture characteristic.”) environmental parameters comprising an indoor temperature, outdoor temperature, an indoor humidity, an outdoor humidity, and an indoor wall temperature; Obinelo: Paragraph [0078] (“Systems and methods described herein can be used to achieve and maintain environmental requirements (e.g., temperature and humidity) to sustain critical equipment assets in an environment, while minimizing energy consumption by all components of the cooling infrastructure and, where possible, the constituents of the environment.” Which read on “an indoor temperature…an indoor humidity”.) Obinelo: Paragraph [0111] (“In an example, the measured temperature … can depend in part on a temperature characteristic external to the model environment, such as including an outside temperature, a solar heat load on one or more of the environment walls, or other factors.”) Obinelo: Paragraph [0127] (“The SPA module can be used to determine an impact of expected changes in outside weather conditions, such as ambient temperature and humidity.”)
...
Step 6 (S106), identifying current indoor environmental parameters by the temperature and humidity sensor or the temperature and humidity meter installed indoors …; Obinelo: Paragraph [0074] (“Referring again to FIG. 2, the sensor array 220 can include one or more sensor units that are physically distributed in an environment to be monitored...In an example, a sensor includes a thermal imaging camera that can receive temperature (relative or absolute) information. In an example, a sensor includes a moisture sensor such as configured to generate a signal indicative of a relative humidity or other moisture characteristic.”) [The sensor array to receive temperature and humidity information of the environment reads on “the environment parameters by the temperature and humidity sensor ... installed indoors”.]
Step 7 (S107), adjusting the …fan and the cabinet air conditioner…; and Obinelo: Paragraph [0101] (“When a fan in the HVAC or other air-handling system 240 is ramped up or down, or when a flow grille is adjusted, or when some other change is made to the environment, changes can be made to the boundary conditions using the CFD circuit 213 to bring the CFD model in line with actual measured conditions.”)
Step 8 (S108), re-identifying the current indoor environmental parameters by sensing the indoor thermal environment using the temperature and humidity sensor or the temperature and humidity meter, and re-comparing the current indoor environmental parameters with the input/output database, and then re-adjusting the …fan and the cabinet-type air conditioner so that the comfortable indoor thermal environment suitable for the human body is obtained; Obinelo: Paragraph [0129] (“...sensor can be a temperature, humidity, airflow, or other environment characteristic sensor with an output that corresponds to a CFD computation result at the location of the virtual sensor in the model environment...information from a virtual sensor can be used for system optimization or in a feedback loop of CRAC unit control.”) Obinelo: Paragraph [0131] (“The CFD circuit 213 can use smart zones for predictive control, system optimization, or for updating a CFD model.”) Obinelo: Paragraph [0138] (“At 730, the method can include receiving environment characteristic information from at least one sensor. Receiving the environment characteristic information can include receiving information about one or more of a temperature, relative humidity, airflow rate, pressure, or other characteristic of the environment.”) Obinelo: Paragraph [0013] (“In some installations, data from one or more sensors in a facility can be gathered and stored in a central database, such as can be accessible from anywhere within the building management infrastructure.”) Obinelo: Paragraph [0082] (“The information can be stored and maintained in a database accessible to the other software-implemented modules that can be accessed or processed using the processor circuit 210.”) Obinelo: Paragraph [0140] (“At 750, the method can include determining whether a change occurred in the received environment characteristic information, or determining whether a change occurred in the received operating characteristic information. Determining a change can include monitoring information from the sensor array 220, from the equipment asset array 230, or from the HVAC or other air-handling system 240, to identify whether the information has changed by more than some specified Obinelo: Paragraph [0141] (“If a sufficient change is identified at 750, then the first method 700 can continue at 760 with updating the CFD model using one or both of the new, or changed, environment information or operating characteristic information. At 770, the first method 700 can include updating an operating characteristic of at least one climate control device serving the environment, such as including a unit of the HVAC or other air-handling system 240.”) [The determining that a change occurred in the characteristic of the environment reads on “re-identifying the current indoor environment parameters”, the determining that a change in the characteristic of the environment occurred relative to one or more of a historic value reads on “re-comparing the current indoor environmental parameters with the input/output database”, and the updating of the operating characteristic of the HVAC or other air-handling system based on the change from the threshold amount reads on “re-adjusting the …fan and the cabinet-type air conditioner”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh and Obinelo before them, for the indoor thermal conditioning equipment of Alizadeh to comprise “...based on a ... fan and a cabinet-type air conditioner for an intelligent building, comprising: Step 1 (S101) setting an outlet wind speed UF of the ... fan, a position XF of the ... fan, a supply air temperature TA of the cabinet-type air conditioner, an air supply wind speed UA of the cabinet-type air conditioner; Step 2 (S102), detecting, by a temperature and humidity sensor or a temperature and humidity meter installed indoors or outdoors, ...Step 6 (S106), identifying current indoor environmental parameters by the temperature and humidity sensor or the temperature and humidity meter installed indoors …; Step 7 (S107), adjusting the …fan and the cabinet air conditioner…; and Step 8 (S108), re-identifying the current indoor environmental parameters by 
One of ordinary skill in the art would have been motivated to do this combination to generate a system model that can be applied for (a) optimizing the energy efficiency of the system, and (b) projecting system performance under postulated scenarios. Obinelo Paragraph [0122] The setting of the outlet wind speed, position, supply air temperature, and air supply wind speed as taught in Obinelo can be applied to optimize one or more energy consumption characteristics of the environment while ensuring a thermal integrity of computing hardware contained in the environment. Obinelo Paragraph [0122]  One of ordinary skill in the art would have been motivated to do this combination to perform the functions of Step 9 such that one or more parameters of the physical environment can be updated or adjusted to improve energy efficiency, or to mitigate adverse events, such as a cooling unit failure. Obinelo Paragraph [0004] Opportunities exist to reduce operating costs by improving cooling efficiency.  Obinelo Paragraph [0058]  The combination of Alizadeh and Obinelo would improve an energy efficiency of the system while maintaining an acceptable environment conditions for the equipment assets housed therein. Obinelo Paragraph [0141]
Alizadeh and Obinelo do not expressly state that the fan in each of their configurations is a “floor-standing” fan, “Step 4 (S104), performing a numerical simulation using a Computational Verhoeven is directed to a thermal condition forecaster uses a simple regression model based on forecasted high and low temperatures for a specific locale and measured local temperature and humidity observations made immediately prior to the prediction. Verhoeven teaches:
...a floor-standing fan... Verhoeven: Paragraph [0064] (“The smart home may further include a plurality of intelligent, multi-sensing, network connected appliances 212, such as...floor fans...”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, and Verhoeven before them, to include as the fan of Alizadeh and Obinelo a floor-standing fan as taught in Verhoeven because the references are in the same field of endeavor and they are focused on analyzing environmental parameters with air-handling systems.
One of ordinary skill in the art would have been motivated to do this modification for the fan to be a floor fan as network connected devices such as the ceiling fan of Alizadeh, a fan as a fluid moving device of Obinelo, or a floor-standing fan as taught in Verhoeven because it would add versatility and scalability in the use of a fan. Verhoeven Paragraph [0064]
Alizadeh, Obinelo, and Verhoeven do not expressly describe the entire features of Step 4 and “providing an offline prediction of the indoor thermal environment, optimizing an adjusting mode in real time, and creating an intelligently adjustable, comfortable and healthy indoor environment”, as amended.  However, Ozeki is directed to evaluating thermal comfort of a Ozeki teaches:
Step 4 (S104), performing a numerical simulation using a Computational Fluid Dynamics (CFD) model to determine a thermal regulation scheme when each set of parameters in an input database is used as a thermal boundary condition; Ozeki: Paragraph [0113] (“Then, indoor physical quantities such as temperature, velocity and turbulence in the indoor space between the thermal manikin and the wall are calculated by utilizing a technique of CFD (Computational Fluid Dynamics) (Step 306). Namely, various boundary conditions at surfaces of the thermal manikin and walls are determined, and a numerical simulation of the convection (including natural convection and forced convection) in the indoor space area is conducted for each of the cubic elements to obtain the velocity, pressure, temperature, humidity and so on.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, Verhoeven, and Ozeki before them, to include performing the function of Step 4 as taught in Ozeki because the references are in the same field of endeavor and they are focused on analyzing environmental parameters with air-handling systems.
One of ordinary skill in the art would have been motivated to do this modification for the CFD model of Alizadeh, to include the features taught in Ozeki because it would enable an evaluation thermal comfort of a structure for designing a structure in consideration of thermal comfort, which can easily be carried out without requiring a laboratory equipment such as a prototype. Ozeki Paragraph [0008]
Alizadeh, Obinelo, Verhoeven, and Ozeki do not expressly describe “providing an offline prediction of the indoor thermal environment, optimizing an adjusting mode in real time, and creating an intelligently adjustable, comfortable and healthy indoor environment”, as amended.  However, Li teaches:
providing an offline prediction of the indoor thermal environment, optimizing an adjusting mode in real time, and creating an intelligently adjustable, comfortable and healthy indoor environment; Li: Abstract (“… a method and a device for predictive control of a cold and heat source of a building air conditioning system, which relate to the field of control of the cold and heat source of the air conditioning system, and the method comprises the following steps: collecting historical thermal environment data of a control energy supply area; predicting the thermal environment in a preset prediction period of the control area according to the historical thermal environment data and prediction variables of the control energy supply area; according to the prediction result and the comfort requirement, determining the cold and hot load input into the control area by the building air conditioner terminal equipment in the control period; collecting parameter indexes of the control area; and adjusting the cold and hot load input into the control area by building air conditioner terminal equipment in the next control period according to the parameter index. The method realizes the optimal control of cold and heat sources, fully utilizes a feedback mechanism, meets the application scene of the individual target requirements of users, and forms an innovative control method which is easy for engineering implementation and ensures the precision.”) Li: Page 6, Paragraphs 5-7 (“s103, determining the cold and heat load input into the control area by the building air conditioner terminal equipment in the control period according to the prediction result and the comfort requirement; s104, collecting parameter indexes of the control area; and S105, adjusting the cold and heat load input into the control area by the building air conditioner terminal equipment in the next control period according to the parameter index.”) [Collecting historical thermal environment data of an area to predict the thermal environment reads on “offline prediction of the indoor thermal environment”.  The optimal control of cold and heat sources, fully utilizes a feedback mechanism, meets the application scene of the individual target requirements of users to ensure precision reads on “optimizing an adjusting mode in real time”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, Verhoeven, Ozeki, and Li before them, to include the providing and optimizing features as taught in Li because the references are in the same field of endeavor and they are focused on analyzing environmental parameters with air-handling systems.
One of ordinary skill in the art would have been motivated to do this modification because the load prediction of the energy-using side controlled building is completed through the model prediction control method, the optimal control of the cold and heat sources is realized according to the load prediction, and the feedback mechanism is fully utilized, so that the energy supply end and the energy-using end achieve the effect of matching supply and demand, the situations of excessive energy supply and insufficient energy supply of the cold and heat sources are reduced, and the energy conservation is realized. Li Page 5, Paragraph 14.
Regarding claim 2, rejection of claim 1 is incorporated herein. Alizadeh does not expressly teach obtaining the thermal sensory feedback of an indoor user to the current thermal conditioning scheme, and optimizing said input/output database by the thermal sensory feedback.  However, Obinelo teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, further comprises: obtaining thermal sensory feedback of an indoor user to the current thermal conditioning scheme, and optimizing the input/output database by the thermal sensory feedback. Obinelo: Paragraph [0006] (“CFD, properly applied, can provide a comprehensive assessment of one or more of airflow, humidity, temperature, ergonomic comfort index, or other characteristic indication of a facility environment.”) Obinelo: Paragraph [0058] (“The CFD circuit 213 can be configured to process the information received from the sensor array 220, the equipment asset array 230, the HVAC or other air-handling system 240, and the user interface 250 to generate a real-time CFD model of the environment. In an example, the CFD circuit 213 can be configured to generate one or more CFD models of the environment in response to information from the user interface 250...”) Obinelo: Paragraph [0082] (“The information can be stored and maintained in a database accessible to the other software-implemented modules that can be accessed or processed using the processor circuit 210.”) Obinelo: Paragraph [0158] (“At 1410, multiple different user inputs can be received to influence behavior of a CFD analysis.”) [The user input to influence the CFD analysis of temperature comfort index reads on “obtaining thermal sensory feedback of an indoor user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh and Obinelo before them, to obtain thermal sensory feedback of an indoor user to the current thermal conditioning scheme, and optimize the input/output database by the thermal sensory feedback because both references are in the same field of endeavor and they are both focused on analyzing environmental parameters.  
Obinelo Paragraphs [0109] and [0006].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh in view of Obinelo, Verhoeven, Ozeki, and Li, and further in view of Zhai ZJ, Xue Y, Chen Q. Inverse design methods for indoor ventilation systems using CFD-based multi-objective genetic algorithm. InBuilding Simulation 2014 Dec 1 (Vol. 7, No. 6, pp. 661-669). Tsinghua University Press. (“Zhai”).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Alizadeh, Obinelo, Verhoeven, Ozeki, and Li do not teach the claimed features of claim 5.  However, Zhai teaches an inverse design methods for indoor ventilation systems using CFD-based multi-objective genetic algorithm. Zhai teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, wherein the human thermal comfort evaluation model described in step 3 is:  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


BJFD-18-GDUT-00017-USP20wherein, W is a work done by a human, M is a metabolic activity, I is_a thermal resistance of garment, T is an air temperature, Tr is an average radiant temperature, U is an air flow rate, and pw is a relative humidity or water vapor pressure. Zhai: Page 662, section 2.2 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, Verhoeven, Ozeki, Li, and Zhai before them, for the human thermal comfort evaluation model described in step 3 to be as taught in Zhai because the references are in the same field of endeavor and they are focused on evaluating environmental parameters.
One of ordinary skill in the art would have been motivated to do this modification for the optimization method to provide more accurate results while the constraint method needs less computation efforts as taught in Zhai. Zhai Abstract The configuration of Zhai would provide a CFD-based simulation program that can be used to predict and optimize flow control conditions satisfying multiple design indices in various confined spaces as those in Alizadeh, Obinelo, Verhoeven, Ozeki, and Li. Zhai Page 668, Conclusion, section 5

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh in view of Obinelo, Verhoeven, Ozeki, and Li, and further in view of Liu W, Duan R, Chen C, Lin CH, Chen Q. Inverse design of the thermal environment in an airliner cabin by use of the CFD-based adjoint method. Energy and Buildings. 2015 Oct 1;104:147-55. (“Liu”).
Regarding claim 6, rejection of claim 1 is incorporated herein.  Alizadeh, Obinelo, Verhoeven, Ozeki, and Li do not expressly teach the claimed features of claim 6.  However, Liu teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, wherein adopting the way of performing the numerical simulation method using the CFD model to determine the thermal conditioning scheme corresponding to each set of parameters in the input database as the thermal boundary condition comprises: 
creating an objective function O(ξ):

    PNG
    media_image7.png
    74
    196
    media_image7.png
    Greyscale
 
wherein, Ω is a design area, is a design variable corresponding to the thermal conditioning scheme established in step 1 and PMV is a predicted mean vote; and initializing the design variable, taking each set of parameters in the input database as the thermal boundary condition, Liu: Page 149, first column, section 2.1:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

adopting an RNG k-εmodel as a turbulence model Liu: Page 149, first column, section 2.2 (“This investigation applied the re-normalization group (RNG)k–ε model, which is widely used for indoor airflow modeling, to simulate turbulence in the state equations.”), adopting a SIMPLE algorithm to couple speed/accompanying speed and pressure/accompanying pressure to establish a Navier-Stokes equation, applying CFD software OpenFOAM to solve the Navier-Stokes equation, and using solution results of the application of the CFD software to calculate an objective function value Liu: Page 150, section 2.2, first column (“This study implemented the CFD-based adjoint method in which is a CFD software program. The solver in OpenFOAM used a semi-implicit method for pressure-linked equations (SIMPLE) algorithm to couple the velocity/adjoint velocity and pressure/adjoint pressure in solving the [Navier-Stokes] NS/adjoint equations.”); when solving, iteratively establishing a loop and calculating a corresponding objective function value, and when the objective function converges, outputting the corresponding ξ. Liu: Page 150, section 2.2, first column (“With the updated ξ from Eq. (21), the gradient dO/dξ can be recalculated, creating a design cycle that is repeated until the optimal design variables are identified.”) Liu: Page 150, section 2.2, second th design cycle (i > 1).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, Verhoeven, Ozeki, Li, and Liu before them for adopting the way of performing the numerical simulation method as claimed in claim 6 as taught in Liu because the references are in the same field of endeavor of regulating a thermal environment.
One of ordinary skill in the art would have been motivated to do this modification to use CFD-based adjoint method can be used to design a ventilation system that improves thermal comfort in small spaces such as a room or an aircraft cabin.  With reasonable estimates of the initial design variables, the optimal variables can be identified in a single calculation.  The optimization process for the displacement ventilation system resulted in a more uniform thermal comfort level than that for the mixed ventilation system. Liu Page 154, section 6, first column.
Regarding claim 7, rejection of claims 1 and 6 is incorporated herein.  Alizadeh further teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 6, wherein the Navier-Stokes equation is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein, N1 is a continuity equation, N2, N3 and N4 are momentum equations, N5 is an energy equation, U is an air flow rate, v is an effective viscosity, D is a strain rate tensor, T is an air temperature, Top is an operating temperature, y is a thermal diffusivity, g is an acceleration of gravity, and x is a thermal conductivity. Alizadeh: Pages 188-189, section 2 Methodology:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Regarding claim 8, rejection of claims 1 and 6 is incorporated herein.  Liu further teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 6, wherein criteria for convergence of the objective function are:

    PNG
    media_image13.png
    569
    1750
    media_image13.png
    Greyscale

Liu: Page 150, section 2.2, second column (“The [Navier–Stokes equations in vector form] NS/adjoint continuity equations were solved by the generalized geometric-algebraic multi-grid (GAMG) solver [18]. In each design cycle, the NS/adjoint equations were calculated with 5000 to 10,000 iterations to ensure convergence. The design convergence criteria were (1) O <Ψ i− Oi−1| < ɸ in the ith design cycle (i > 1). The Oi−1 is the computed objective function in the prior design cycle, and ɸ is also a small positive constant. This study set Ψ = ɸ = 0.01.”)
The motivation to combine Alizadeh, Obinelo, Verhoeven, Ozeki, Li, and Liu as described in claim 6 is incorporated herein.
Regarding claim 9, rejection of claims 1 and 6 is incorporated herein.  Liu further teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 6, wherein in an iterative process, the design variable ξ is updated in the following manner:
calculating (pz, Ua, Ta) by an adjoint equation, where the adjoint equation is as follows:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

by applying a steepest descent algorithm, a change in the design variable ξ is written as:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein, λ is a constant greater than 0, O is the objective function O(ξ), and the calculated (pa, Ua, Ta) is substituted into the above formula to obtain δξ, and then the design variable ξ is updated by:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

in the above formula, ξnew is the design variable after updating and ξold is the design variable before updating. Liu: Page 150, section 2.2, first column:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Alizadeh, Obinelo, Verhoeven, Ozeki, Li, and Liu as described in claim 6 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2016/0320073 A1 to Hieke et al. is directed to enhanced thermal management of predominantly enclosed spaces, which enables the construction of buildings with reduced power requirements for heating and/or air-conditioning systems since under certain conditions less energy for heating or cooling is required to maintain, within certain boundaries, desirable temperatures inside such buildings, habitats, or other enclosed spaces.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117